internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 6-plr147957-01 date date legend corporation date1 locationa statea aa bb yeara dear this is in response to your request for a ruling that exclusive discounts provided to shareholders of corporation for i food and beverage purchases ii annual golf membership dues iii cart rental fees and iv range fees do not constitute constructive dividends the ruling contained in this letter is predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process facts you state that corporation is an accrual basis corporation having an annual_accounting_period ending date1 corporation owns manages and operates a country club in locationa statea including a golf course tennis courts a swimming pool a restaurant a lounge and a golf shop plr147957-01 use of the corporation club facilities is available to approximately aa homeowners in the locationa area who are paid members and to the bb shareholders of corporation most of whom are also homeowners each year the corporation board_of directors sets fees for membership as well as various usage fees for club services and facilities corporation has only one class of common_stock as of the date of the ruling_request corporation has indicated that it would not pay any cash dividends for the yeara year the board_of directors established different fixed annual fees for shareholders and for non-shareholders regarding membership dues cart rentals and range fees in addition shareholders were charged a fixed percentage amount less for food and beverage purchases in the restaurant than were charged to non-shareholders the foregoing price differentials were offered to shareholders who purchased these club offerings as a benefit of being a shareholder in corporation law and analysis sec_61 of the internal_revenue_code the code provides that except as otherwise provided gross_income means all income from whatever source derived including dividends dividends may be formally declared or constructive sec_1_61-9 of the income_tax regulations states in part that except as otherwise specifically provided dividends are included in gross_income under sec_61 and sec_301 of the code for the principal rules with respect to dividends includible in gross_income see sec_316 and the regulations thereunder sec_316 of the code provides in part that the term dividend means any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits for the taxable_year without regard to the amount of earnings_and_profits at the time the distribution was made except as otherwise provided every distribution is made out of earnings_and_profits to the extent thereof and from the most recently accumulated_earnings_and_profits to the extent that any distribution is under any provision in this subchapter treated as a distribution_of_property to which sec_301 applies such distribution shall be treated as a distribution_of_property for purposes of sec_316 sec_301 of the code provides that except as otherwise provided a distribution_of_property made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 sec_301 of the code provides that in the case of a distribution to which sec_301 applies that portion of a distribution which is a dividend as defined in sec_316 shall be included in gross_income sec_1_301-1 of the income_tax regulations states in part that if property is transferred by a corporation to a shareholder which is not a corporation for an plr147957-01 amount that is less that its fair_market_value in a sale_or_exchange such shareholder shall be treated as having received a distribution to which sec_301 of the code applies in such a case the amount of the distribution shall be the difference between the amount_paid for the property and its fair_market_value sec_317 of the code defines the term property for purposes of sec_301 and sec_316 as money securities and any other_property except that such term does not include stock in the corporation making the distribution or rights to acquire such stock see also sec_1_317-1 income_tax regs the provision of services and the use of corporate-owned property have been held to be property for purposes of sec_301 see eg 621_f2d_731 5th cir and cases cited therein 73_tc_980 acq in part acq in result in part 1981_2_cb_2 revrul_58_1 1958_1_cb_173 the disbursement of corporate earnings serving the ends of stockholders may constitute a dividend to such stockholders notwithstanding that the formalities of a dividend declaration are not observed that the distribution is not recorded on the corporate books as such that it is not in proportion to stockholdings or even that some of the stockholders do not participate in its benefits 153_f2d_602 5th cir where a stockholder has received an economic benefit as a result of a bargain sale of services by the corporation to him or a bargain rental of corporate property for use by him it has been held that the stockholder received constructive dividends see eg ireland v united_states supra magnon v commissioner supra based on the information submitted the corporation conferred an economic benefit upon the participating stockholders with respect to their stock to the extent that it charged them less than fair_market_value for food and beverage purchases annual memberships and for usage of club services and facilities ruling any excess of fair_market_value over the amount_paid by each participating stockholder for i food and beverage purchases ii annual golf membership dues iii cart rental fees and iv range fees should be treated for federal_income_tax purposes as a constructive distribution_of_property to which sec_301 of the code applies the amount of such excess is includible in the gross_income of each participating stockholder to the extent that it constitutes a dividend the amount of the excess which constitutes a dividend is that part of such excess which is considered to have been derived from the corporation’s earnings_and_profits to the extent provided under sec_316 of the code no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling plr147957-01 in accordance with a written request of the taxpayer on file with this office a copy of this letter is being sent by facsimile and mail to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely steven j hankin senior technical reviewer branch office of associate chief_counsel corporate
